Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 1 of 18 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

CHARLIE HOLDER and                                              CIVIL ACTION NO:
SHARE HOLDERS, LLC, d/b/a ADVANTAGE
TESTING
     PLAINTIFFS

VERSUS                                                          JUDGE:

THOMAS GRUENBECK, INDIVIDUALLY;
GRUENBECK AND VOGELER; KING CONSULTING
GROUP, LLC; BURT KING, INDIVIDUALLY;
ASA JOHNSON, INDIVIDUALLY; BAFF        MAGISTRATE JUDGE:
CONSULTANTS, INC.; WORLDWIDE CAPITAL
MANAGEMENT; FARHAN A. MIRZA, INDIVIDUALLY;
SALMAN VAKIL, INDIVIDUALLY; ABC
CORPORATIONS 1-5; and DOES 1-5.
     DEFENDANTS

                              COMPLAINT AND JURY DEMAND

         COME NOW, Plaintiffs, Charlie Holder, and Share Holders, LLC d/b/a Advantage

Testing, by and through counsel of record, and file this their Complaint against Defendants,

Thomas Gruenbeck, Individually, Gruenbeck And Vogeler, King Consulting Group, LLC, Burt

King, Individually, Asa Johnson, individually, Baff Consultants, Inc., Worldwide Capital

Management, Farhan A. Mirza, individually, Salman Vakil, individually, ABC Corporations 1-5,

and Does 1-5, and in support thereof, states as follows:

                                               I. Parties

1.       Plaintiff, Charlie Holder, is an adult resident citizen of Vidor, Texas.

2.       Plaintiff, Share Holders, LLC d/b/a Advantage Testing, is a business organized under the

laws of the State of Delaware, with its principal place of business located at 2750 Interstate 10

East, Beaumont, Texas 77703. The sole member of Advantage Testing is Plaintiff Charlie Holder.



{L0573690.1}
                                                   1
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 2 of 18 PageID #: 2




3.       Defendant, Thomas Gruenbeck, is an adult resident citizen of Orange County, California,

and can be served with process at 23120 Alicia Pkwy, #223, Mission Viejo, California 92692.

4.       Defendant, Gruenbeck and Vogeler, is a professional association organized under the laws

of the State of California, with its principal place of business located in Orange County, California,

and can be served with process by serving its registered agent, 23120 Alicia Pkwy, #223, Mission

Viejo, California 92692 and/or 7700 Irvine Center Drive, Ste 800, Irvine, California 92618.

5.       Defendant, King Consulting Group, LLC, is a limited liability company organized under

the laws of the State of Louisiana, with its principal place of business located at 212 Louie Drive,

Lafayette, Louisiana 70503. King Consulting Group, LLC may be served with process as provided

by applicable law through its registered agent of process at 212 Louie Drive, Lafayette, Louisiana

70503. The members of King Consulting Group are Defendant Burt King, and upon information

and belief, Defendant Asa Johnson based on representations made to the parties.

6.       Defendant, Burt King, is an adult resident citizen of Lafayette, Louisiana, and can be served

with process at 212 Louie Drive, Lafayette, Louisiana 70503.

7.       Defendant Asa Johnson, is an adult resident citizen of Lafayette, Louisiana, and can be

served with process at 329 Westgate Road, Lafayette, Louisiana 70506.

8.       Defendant, BAFF Consultants, Inc., is a Michigan corporation with its primary place of

business in Orange County, California. BAFF Consultants, Inc. may be served with process as

provided by applicable law through its registered agent of process at 7545 Irvine Center Dr., Irvine,

California 92618.

9.       Defendant, Worldwide Capital Management Inc., is a California corporation with its

primary place of business in Orange County, California. Worldwide Capital Management, Inc.




{L0573690.1}
                                                   2
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 3 of 18 PageID #: 3




may be served with process as provided by applicable law through its registered agent of process

24 Long Fellow, Irvine, California 92620.

10.      Defendant, Farhan A. Mirza, is an adult resident citizen of Orange County, California may

be served with process at 745 Canyon Mist Lane, Anaheim, California 92808.

11.      Defendant, Salman Vakil, is an adult resident citizen of Orange County, California and

may be served with process at 280 S Willow Creek Lane, Anaheim, California 92808.

12.      Defendants ABC Corporations 1-5 at all times relevant hereto are unidentified companies

whose true identity and place of business are presently unknown, and which were involved in

matters which are the subject of this litigation. Plaintiffs will amend this Complaint at such time

as the identities of those ABC Corporation defendants become known throughout the course of

continuing investigation and discovery.

13.      Defendants designated as John Does 1 through 5 are, based upon information and belief,

certain unknown and unnamed persons and/or entities who may be liable for the claims asserted

herein, who included, but are not limited to, subcontractors, agents, servants, employees,

representative affiliates, parents, subsidiaries, joint-tortfeasors, contractors, co-conspirators, joint

adventurers, partners, stockholders, or any other related person or entity of the named Defendant

and/or any and all other persons who may be liable to Plaintiffs for the claims asserted herein.

Plaintiff will amend his Complaint once the identities of the unknown Defendants are learned.

                                      II. Jurisdiction & Venue

14.      Jurisdiction is founded on diversity of citizenship and amount.

15.      There is complete diversity of citizenship between Plaintiff and Defendants. Every issue

of law and fact in this action is wholly between citizens of different states.




{L0573690.1}
                                                   3
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 4 of 18 PageID #: 4




16.      This is a civil action involving, exclusive of interest and costs, a sum in excess of $75,000

as specified by 28 U.S.C. 1332 (a).

17.      This court possesses jurisdiction over this matter with respect to Plaintiffs’ state law and

common law claims based on the doctrine of supplemental jurisdiction, pursuant to 28 U.S.C.

1367.

18.      This court is the proper venue for this proceeding as a substantial part of the events or

omissions giving rise to the claim occurred in the above-entitled judicial district, pursuant to 28

U.S.C. 1391 (b)(2).

                                              III. Facts

19.      Plaintiff Share Holders, LLC d/b/a Advantage Testing (“Advantage Testing”) is a company

that provides drug, alcohol, and industrial hygiene tests, including N95 respirator testing, to

businesses across the state of Texas. Charlie Holder is the CEO and President of Advantage

Testing.

20.      Due to the onset of the corona virus and need for face masks to stop and/or slow the spread

of the virus, Advantage Testing became involved in providing personal protective equipment

(“PPE”) to the state of Texas, including but not limited to supplying KN95 face masks.

21.      On or about April 4, 2020 Plaintiffs were contacted by Defendant Salman Vakil of

Defendant Worldwide Capital Management, Inc. (“Worldwide”) regarding connecting Plaintiffs

to KN95 face mask suppliers.

22.      Defendant Worldwide connected Plaintiffs with Defendants Thomas Gruenbeck and/or

Gruenbeck and Vogeler (collectively referred to as “Gruenbeck”) and Defendants Farhan Mirza

and BAFF Consultants, Inc. (“BAFF”) who represented that they would be able to supply and

facilitate the sale of KN95 masks to Plaintiffs. Defendants represented that the masks were



{L0573690.1}
                                                  4
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 5 of 18 PageID #: 5




stateside and would not have to be ordered from a foreign country. Because of this, Plaintiffs

agreed to a higher price and delivery timeframe of two business days. Plaintiffs would never have

entered into any agreement or ordered any masks if Defendants had to order the masks from China

or any foreign country.

23.      On or about April 5, 2020, Plaintiffs entered into a Purchase and Sale Agreement with

Defendants BAFF and Gruenbeck for the purchase and sale of 500,000 KN95 masks at the price

of $3.75 per unit, for a total purchase price of the sum of One Million Eight Hundred Seventy Five

Thousand and No/100 ($1,875,000.00) wherein Gruenbeck would act as the Trust Attorney for

facilitating and completing the transaction between the buyer and seller and BAFF would act as

the Seller. It was emphasized by Plaintiffs, and agreed upon by the parties, that time was of the

essence in delivery of the masks to Plaintiffs.

24.      The Purchase and Sale Agreement provided that:

                Buyer shall send Seller a Purchase Order conforming with the above
                referenced terms and transmit a copy of the Purchase Order along with a
                One Hundred Percent (100%) payment of the entire transaction amount to
                TRUST ATTORNEY. After confirmation of receipt of deposit, funds
                TRUST ATTORNEY shall initiate order with Seller and return
                confirmation or order placement to Buyer. Seller shall inform Buyer of
                estimated delivery date, which is guaranteed to be no later than 11:59 p.m.,
                (CENTRAL TIME) Wednesday, April 8, 2020. In the event the delivery is
                NOT met by the 11:59 p.m., Wednesday, April 8, 2020 guaranteed time, the
                price will be reduced to $3.50 per unit – which will be the total amount
                released to the Seller. After shipment is received by the logistics carrier and
                Bill of Lading transmitted to Buyer, Buyer herein authorizes TRUST
                ATTORNEY to release the sum of $1,750,000.00 (One Million Seven
                Hundred Fifty Thousand Dollars which is the purchase price minus the
                penalty amount. If the shipment arrives by the guaranteed time and is
                accepted by Buyer TRUST ATTORNEY shall release the remaining funds
                to Seller. If the shipment does not arrive on time and accepted by Buyer
                TRUST Attorney shall return the penalty amount of $125,000.00 (One
                Hundred Twenty Five Thousand Dollars) to Buyer via wire within 2
                business days.

         Exhibit 1, Purchase and Sale Agreement


{L0573690.1}
                                                  5
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 6 of 18 PageID #: 6




25.      Pursuant to the Purchase and Sale Agreement, on April 6, 2020, Plaintiffs wired the sum

of One Million Eight Hundred Seventy Five Thousand and No/100 ($1,875,000.00) to the Trust

Attorney, Gruenbeck. Exhibit 2, Wire Transfer to Trust Attorney.

26.      On April 8, 2020, despite Plaintiffs continually seeking tracking confirmation, the masks

did not arrive as agreed pursuant to the Purchase and Sale Agreement.

27.      Plaintiffs continued to demand delivery, and/or status for the next few days to Defendant

BAFF, however, BAFF was unable to provide proof or status of the order or products whereabouts.

Likewise, Defendant Gruenbeck went nearly silent regarding the same. Exhibit 3, Demand

Email.

28.      On April 13, 2020, Plaintiffs demanded Gruenbeck provide proof of all funds held in the

trust account and inquired when Plaintiffs could anticipate return of their funds held in trust.

29.      Gruenbeck responded to the April 13, 2020 demand stating that he needed to complete his

due diligence regarding the status of the order prior to returning any funds.

30.      On April 14, 2020, Plaintiffs demanded Gruenbeck provide proof of all funds held in the

trust account. Exhibit 4, Demand for Proof of Funds.

31.      On April 17, 2020, Plaintiffs sent additional correspondence to Gruenbeck, demanding

return of the $1,875,000 to Plaintiffs. Exhibit 5, Additional Demand for Proof of Funds.

32.      On April 20, 2020, Plaintiffs and BAFF confirmed cancellation of the purchase order,

providing confirmation of the same to Gruenbeck. Plaintiffs again demanded all funds be remitted

immediately.

33.      On April 21, 2020 Gruenbeck admitted to Plaintiffs that he would not be able to provide

proof of Plaintiffs $1,875,000 in its trust account. Gruenbeck admitted that on April 6, 2020,

contrary to the terms of the Purchase and Sale Agreement, without any proof of the shipment being



{L0573690.1}
                                                  6
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 7 of 18 PageID #: 7




received by the logistics carrier, nor any Bill of Lading transmitted to Plaintiffs, he had given

Plaintiffs’ One Million Two Hundred Fifty Thousand Dollars and No/100 ($1,250,000.00) to a

company in Lafayette, Louisiana, Defendant King Consultants, Inc., Burt King, and Asa Johnson

(collectively referred to as “King Defendants”) and that he only had $625,000 of Plaintiffs’ funds

remaining in the trust account. To say that Plaintiffs were blindsided and shocked by this

revelation would be an understatement, as King had not been party to any contract or agreement

with Plaintiffs and was in fact entirely unknown to Plaintiffs.

34.      On April 21, 2020, Gruenbeck provided confirmation of the wire transfer showing One

Million Two Hundred Fifty Thousand Dollars and No/100 ($1,250,000.00) wired to King at a JP

Morgan Bank located at 875 Saw Mill Road, Ardsley, New York 10502. Exhibit 6, Wire Transfer

to King.

35.      On April 21, 2020, Gruenbeck wired Plaintiffs the remaining $625,000.00.

36.      Also on or about April 21, 2020, Plaintiff Charlie Holder made contact with Defendant

King to demand return of the funds. Defendant King represented that he did not have access to the

funds transferred to him, and that in fact Plaintiffs’ funds were being held in a trust account in

China.

37.      Plaintiffs were shocked to learn of any inclusion or discussion of a Chinese company

because Defendants always represented to Plaintiffs that the product they would be receiving was

already in the United States.

38.      On May 19, 2020, King wired $100,000 to Gruenbeck in two wire transfers of $50,000

each.

39.      On May 19, 2020, Gruenbeck wired Plaintiffs $100,000, leaving a balance of $1,150,000

due to Plaintiffs of its original funds.



{L0573690.1}
                                                 7
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 8 of 18 PageID #: 8




40.      Plaintiffs have received no additional funds from Defendants and Plaintiffs continue to

suffer as a result.

41.      As a direct result of the actions and/or omissions of the Defendants as provided below,

Plaintiffs have incurred financial expense and loss including but not limited to the use and benefit

of its remaining $1,150,000.00 and over one million dollars in business opportunity losses.

42.     As a further direct and proximate result of the actions and omissions of the Defendants,

Plaintiffs have sustained mental and emotional distress, worry, anxiety, sleeplessness, nightmares,

and such other injuries and extra-contractual damages as will be more fully shown at the trial of

this cause.

43.     As a further direct and proximate result of such actions and omissions on the part of the

Defendants, Plaintiffs have been required to hire attorneys to represent them in this cause and have

incurred expenses and costs of litigation and attorneys’ fees.

                                         IV. Causes of Action

               Count I – Emergency Preliminary Injunctive Relief, or in the alternative,
                                  Temporary Restraining Order

44.      The allegations contained in the foregoing paragraphs are incorporated herein as if

reproduced in full.

45.      The purpose of preliminary injunction is to provide injunctive relief until the merits of the

case are resolved. Plaintiffs request for a preliminary injunction must demonstrate: (1) a substantial

likelihood that plaintiff will prevail on the merits; (2) a substantial threat that plaintiff will suffer

irreparable injury if the injunction is not granted; (3) that the threatened injury to plaintiff

outweighs the threatened harm the injunction may do to the defendant; and (4) that granting the

preliminary injunction will not disserve the public interest. Greenfiber v. Brooks, 2002 WL

31834009 (W.D. La. Oct. 25, 2002).


{L0573690.1}
                                                   8
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 9 of 18 PageID #: 9




46.      The most compelling reason in favor of granting a preliminary injunction is the need to

prevent the judicial process from being rendered futile by Defendants’ actions or refusal to act.

Here, Plaintiffs seek a preliminary injunction or in the alternative, a temporary restraining order

because Plaintiffs have been informed that the King Defendants are in possession of 3.5 million

masks purchased with Plaintiffs’ funds. And if the King Defendants dispose of those masks before

this Court’s determination on the merits of Plaintiffs’ claims, Plaintiffs only recourse to recoup

their funds will be lost.

47.      Plaintiffs’ claims are likely to succeed on the merits based on the clear breach of

performance of the contract and the King Defendants’ conversion of Plaintiffs’ funds and Plaintiffs

will face irreparable injury of financial loss if the injunction or restraining order is denied. The

injunction will serve the public interest in preserving equipment that should be in possession of

the Plaintiffs to deliver to their contracts with governmental and private entities.

               Count II – Breach of Contract & Intentional/Willful Breach of Contract
                                     (BAFF & GRUENBECK)

48.      The allegations contained in the foregoing paragraphs are incorporated herein as if

reproduced in full.

49.      Defendants BAFF and Gruenbeck entered into a written contract, “Purchase and Sale

Agreement (Exhibit 1) with Plaintiffs to provide 500,000 KN95 masks to Plaintiffs at the price of

$3.75 per mask, and/or $1,875,000.00.

50.     In addition, pursuant to the terms of the Purchase and Sale Agreement, Gruenbeck was to

act as the Trust Attorney, and he was to hold Plaintiffs’ funds securely in his trust account.

Gruenbeck only had authority to disburse the funds to the seller (BAFF) if two conditions occurred:

(1) proof of the shipment being received by the logistics carrier, and (2) a Bill of Lading being

provided to the Buyer (Plaintiffs).


{L0573690.1}
                                                  9
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 10 of 18 PageID #: 10




 51.     Plaintiffs at all times fully and in good faith performed their obligations under the Purchase

 and Sale Agreement.

 52.      In direct violation of the Purchase and Sale Agreement, and with no apparent or actual

 authority, Gruenbeck disbursed $1,250,000 to Defendant King, who was not even a party to the

 contract, without any proof of the shipment being received by the logistics carrier, nor any Bill of

 Lading being provided to the Buyer (Plaintiffs).

 53.     Seller, BAFF, never delivered any masks to Plaintiffs as promised, pursuant to the Purchase

 and Sale Agreement.

 54.     As set forth herein and above, Defendants BAFF and Gruenbeck breached their contract

 with Plaintiffs by failing to timely provide the KN95 masks to Plaintiffs, and further by disbursing

 the funds to King, prematurely, and without authority.

 55.      As a direct and proximate result of the Defendants BAFF and Gruenbeck’s breach of

 contract, Plaintiffs have been caused to suffer damages which are to be hereinafter set out with

 more particularity.

 56.     Contract law is premised on the Latin mantra pacta sunt servanda or Agreements must be

 kept.

 57.     Defendants BAFF and Gruenbeck have not only breached their contractual agreements with

 Plaintiffs, but Defendants BAFF and Gruenbeck are guilty of willful, tortious breach of contract,

 defined as a breach so wrongful, egregious, without legal justification and in bad faith that it

 entitles Plaintiffs to punitive damages.

 58.      Plaintiffs are entitled to all damages proven at trial resulting from Defendants BAFF and

 Gruenbeck breach and intentional breach of contract.




 {L0573690.1}
                                                   10
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 11 of 18 PageID #: 11




                       Count III: Breach of Fiduciary Duty (GRUENBECK)

 59.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 60.      In certain formal relationships, such as an attorney-client or trustee relationship, a fiduciary

 duty arises as a matter of law. The term “fiduciary” is defined in the Uniform Fiduciaries Law,

 LSA–R.S. 9:3801(2), as follows: “Fiduciary” includes a trustee under any trust, expressed,

 implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver,

 trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, office of a corporation,

 public or private, public officer, or any other persons acting in a fiduciary capacity for any person,

 trust or estate.

 61.      As the Trust Attorney charged with securely holding Plaintiffs funds and properly

 facilitating the purchase and sale between Plaintiffs and Seller Defendant BAFF, Gruenbeck owed

 a solemn fiduciary duty to Plaintiffs.

 62.      Gruenbeck breached said fiduciary duties by disbursing $1,250,000 to Defendant King,

 who was not the seller pursuant to the Purchase and Sale Agreement, and disbursing said funds

 without any proof of the shipment being received by the logistics carrier, nor any Bill of Lading

 being provided to the Buyer (Plaintiffs), all in direct violation of the Purchase and Sale Agreement.

 Defendants owed a duty to disclose Defendant King’s involvement in agreement and transaction

 and to disclose any transfers of funds to seek permission from Plaintiffs to release said funds.

 63.      The wrongful conduct of Gruenbeck has damaged Plaintiffs and continues to damage

 Plaintiffs and Plaintiffs are entitled to all damages that can be proven at trial.

                         Count IV: Breach of Good Faith and Fair Dealing

 64.      The Plaintiffs adopt and re-allege all prior paragraphs in this Complaint.



 {L0573690.1}
                                                    11
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 12 of 18 PageID #: 12




 65.       Defendants owed Plaintiffs a duty of good faith and fair dealing which is an implied

 covenant in the agreement between the parties and under the Uniform Commercial Code. UCC 1-

 201(19) & UCC 1-203.

 66.       The breach of good faith is bad faith characterized by some conduct which violates

 standards of decency, fairness or reasonableness. Restatement of Contracts (Second) §§ 205, 100

 (1981).

 67.       Defendants breached the duty of good faith and fair dealing owed to Plaintiffs based on

 their intentional and negligent conduct alleged above.

 68.       Plaintiffs suffered damages that were proximately caused by Defendants’ breaches of the

 duty of good faith and fair dealing.

           Count V – Delictual Fraud, or in the alternative, Negligent Misrepresentation

 69.       The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 70.       For Plaintiffs to establish a claim of negligent misrepresentation, they must prove that (1)

 the defendant, in the course of its business or other matters in which it had pecuniary interest,

 supplied false information, (2) the defendant had a legal duty to supply correct information to the

 plaintiff, (3) the defendant breached its duty, which can be breached by omission as well as by

 affirmative misrepresentation, and (4) the plaintiff suffered damages or pecuniary loss as a result

 of the its justifiable reliance upon the omission or affirmative misrepresentation. Sys. Eng'g & Sec.,

 Inc. v. Sci. & Eng'g Associations, Inc., 962 So. 2d 1089, 1092 (La. App. 4 Cir. 6/20/07).

 71.       To recover under a cause of action in delictual fraud, Plaintiffs must prove three elements:

 (1) a misrepresentation of material fact, (2) made with the intent to deceive, (3) causing justifiable




 {L0573690.1}
                                                   12
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 13 of 18 PageID #: 13




 reliance with resultant injury. Becnel v. Grodner, 982 So. 2d 891, 894 (La. App. 4 Cir. 4/2/08)

 (citing See Newport Ltd. v. Sears Roebuck & Co., 6 F.3d 1058, 1068 (5th Cir.1993).

 72.       Defendants owed a duty to Plaintiffs to disclose the actual parties involved in the agreement

 and when the transfer of Plaintiffs' funds were made pursuant to the agreement.

 73.       Instead, Defendants have intentionally and/or negligently misrepresented material facts

 during the court of their business together. Defendants failed to exercise reasonable care and were

 negligent in making the above-referenced representations regarding where the masks were

 manufactured, who was involved in the agreement, who was producing the masks, and most

 damagingly, when and where the transfer of funds was made. Or Defendants intentionally sought

 to hide the nature of the agreement and the improper transfer of funds to the unknown King

 Defendants.

 74.       In either case, Plaintiffs reasonably and justifiably relied to their detriment on the negligent

 and/or fraudulent representations made to the by Defendants and entrusted the Defendants with

 $1,875,000 to provide the mask as agreed.

 75.       As a direct and proximate result of the Defendants’ intentional fraud, or in the alternative,

 negligent misrepresentations, Plaintiffs have been caused to suffer damage proven at trial on the

 merits.

                                      Count VI – Civil Conspiracy

 76.       The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 77.       In order to impose liability for civil conspiracy in Louisiana, Plaintiffs must prove that (1)

 an agreement existed with one or more persons to commit an illegal or tortious act; (2) the act was

 actually committed; (3) the act resulted in plaintiff’s injury; and (4) there was an agreement as to



 {L0573690.1}
                                                     13
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 14 of 18 PageID #: 14




 the intended outcome or result; see also La. Civ. Code art. 2324. “Evidence of ... a conspiracy can

 be actual knowledge, overt actions with another, such as arming oneself in anticipation of

 apprehension, or inferred from the knowledge of the alleged co-conspirator of the impropriety of

 the actions taken by the other co-conspirator.” Stephens v. Bail Enf’t, 690 So. 2d 124, 131 (La. Ct.

 App. 1997).

 78.      The Defendants entered into one or more agreements among themselves and/or with others

 to breach the Purchase and Sale Agreement and never intended to provide any mask to Plaintiffs

 and instead use the funds provided by Plaintiffs for their own gain.

 79.      The Defendants took overt steps and acted in furtherance of the conspiracy in the ways

 alleged herein by intentionally transferring the funds to the King Defendants and refusing to notify

 Plaintiffs of the transfer unknown and undisclosed party or parties, King Defendants.

 80.      As a direct and proximate result of the conspiracy entered into and carried out by the

 Defendants, Plaintiffs have suffered and continue to suffer substantial damages off loss profit and

 loss of use of the funds transferred to Defendants, for which the Defendants are liable.

 81.      The intentional and egregious nature of the Defendants’ conduct warrants the imposition

 of punitive damages against them.

                                       Count VII - Conversion

 82.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 83.      A conversion is committed when any of the following occurs: 1) possession is acquired in

 an unauthorized manner; 2) the chattel is removed from one place to another with the intent to

 exercise control over it; 3) possession of the chattel is transferred without authority; 4) possession

 is withheld from the owner or possessor; 5) the chattel is altered or destroyed; 6) the chattel is used



 {L0573690.1}
                                                   14
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 15 of 18 PageID #: 15




 improperly; or 7) ownership is asserted over the chattel. Dual Drilling Co. v. Mills Equip.

 Investments, Inc., 98-0343 (La. 12/1/98), 721 So. 2d 853, 857.

 84.      Here, Defendants converted Plaintiffs’ funds by transferring the funds out of trust to the

 King Defendants without authorization and in violation of the Purchase and Sale Agreement. Upon

 information and belief the funds have been used by Defendants without authority from Plaintiffs

 and the funds have not been returned to the Plaintiffs as demanded by the Plaintiffs.

 85.      As a result of Defendants conversion, Plaintiffs have suffered damages to be proven at trial.

                                  Count VIII – Unjust Enrichment

 86.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 87.      As a direct result of the disbursement of $1,250,000 of Plaintiffs funds held in trust, in

 violation of the Purchase and Sale Agreement, Defendants have been unjustly enriched at the

 Plaintiffs’ expense.

 88.      Because there was no contract between Plaintiffs and Defendants King Consulting Group

 and Burt King, those Defendants were unjustly enriched by the transfer of $1,250,000 to them

 without providing any mask to Plaintiffs and unjustly enriched when King Defendants refused and

 failed to return the money transferred to them.

 89.      Pursuant to the Count IX below requesting an accounting of the funds disbursed, the

 accounting is necessary to determine the specifics of which Defendants, if not all, were unjustly

 enriched.

 90.      As a proximate result of the Defendants unjust enrichment, Plaintiffs have suffered

 damages to be shown at trial.




 {L0573690.1}
                                                   15
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 16 of 18 PageID #: 16




                                         Count IX - Accounting

 91.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 92.      Due to the nature of the $1,875,000 wire transfer from Plaintiffs to trust attorney

 Gruenbeck, and the disbursement of $1,250,000 in violation of the parties Purchase and Sale

 Agreement, Plaintiffs request an accounting on all funds disbursed in violation of the Purchase and

 Sale Agreement to determine the whereabouts of all funds, and preserve all funds possible to

 prevent further damage to Plaintiffs.

                       Count X – Intentional Infliction of Emotional Distress

 93.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 94.      The actions of the Defendants were intentional, wanton, and evoke outrage and revulsion,

 and were so extreme and outrageous in character as to go beyond the bounds of decency.

 95.      The conduct of the Defendants caused Charlie Holder and the financially invested members

 of Share Holders, LLC to suffer severe emotional distress.

 96.      The intentional and egregious nature of the Defendants’ conduct warrants the imposition

 of punitive damages against them.

                       Count XI – Negligent Infliction of Emotional Distress

 97.      The allegations contained in the foregoing paragraphs are incorporated herein as if

 reproduced in full.

 98.      Defendants knew or should have known that their conduct in making numerous

 misrepresentations to Plaintiffs regarding their intention or lack thereof to perform as required

 under the Purchase and Sale Agreement, in addition to Worldwide, in connecting Plaintiffs to



 {L0573690.1}
                                                  16
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 17 of 18 PageID #: 17




 BAFF and Gruenbeck representing the same as trustworthy, along with King’s intentions or lack

 thereof to fulfill the purchase order and/or return the funds, upon discovery, cause extreme and

 undue emotional distress.

 99.      Due to the nature of the parties’ contract and the representations of Defendants, the

 emotional distress, anxiety, worry, and mental anguish of Charlie Holder and members of Share

 Holders, LLC was reasonably foreseeable as a result of the Defendants actions.

 100.     Charlie Holder and Share Holders, LLC has suffered extreme emotional distress and mental

 anguish as a direct result of Defendants negligence, as set forth by the events described herein.

 Charlie Holder and other financially invested members of Share Holders, LLC have lost sleep,

 suffered from depression, suffered headaches, suffered from anxiety, and has suffered in other

 ways to be shown at trial of this cause.

 101.     Therefore, the Defendants are liable to Plaintiffs for negligent infliction of emotional

 distress, in additional to all damages proven at trial in this matter.

                                              V. Damages

 102.     As a direct and proximate result of the actions and omissions of the Defendants set forth

 herein, Plaintiffs have incurred financial expense and loss. As a further direct and proximate result

 of such actions and omissions on the part of the Defendants, Plaintiffs have been required to hire

 attorneys to represent them in this cause and have incurred expenses, costs of litigation and

 attorneys fees. As a further direct and proximate result of the actions and omissions of the

 Defendants, Plaintiffs have sustained mental and emotion distress, worry, anxiety, sleeplessness,

 nightmares, and such other injuries and extra-contractual damages as may be more fully shown at

 the trial of this cause.




 {L0573690.1}
                                                   17
Case 6:20-cv-00875-MJJ-CBW Document 1 Filed 07/13/20 Page 18 of 18 PageID #: 18




                                         VI. Prayer for Relief

          Plaintiffs, Charlie Holder and Share Holders, LLC d/b/a Advantage Testing, demand

 judgment against the Defendants jointly, severally, and collectively, for all of the following:

          a) Compensatory damages for all injuries suffered as a result of Defendants wrongdoing;

          b) Emotional distress damages;

          c) Prejudgment and post-judgment interest;

          d) Attorneys’ fees, expenses and costs of litigation;

          e) Punitive damages; and

          f) Any and all such other relief, general or specific to which Plaintiffs are entitled under

 the laws of the United States of America and the State of Louisiana.

          Respectfully submitted this 13th day of July, 2020.

                                                    CHARLIE HOLDER and SHARE
                                                    HOLDERS, LLC d/b/a ADVANTAGE
                                                    TESTING, Plaintiffs

                                                    /s/ Carmen M. Rodriguez
                                                    GARY J. RUSSO #10828
                                                    CARMEN M. RODRIGUEZ #22573
                                                    JONES WALKER LLP
                                                    600 Jefferson Street, Suite 1600
                                                    Lafayette, LA 70501
                                                    Telephone: 337.593.7600
                                                    Facsimile: 337.593.7601
                                                    Email: carmenrodriguez@joneswalker.com


 Pro Hac Vice Application Impending:

 CORY N. FERRAEZ, MSB #104770
 HOLMES, MCLELLAND & FERRAEZ, PLLC
 601 East Central Avenue
 Petal, MS 39465
 Telephone: 601-909-9256
 Facsimile: 601-510-9677
 Email: cory@hmflawfirm.com


 {L0573690.1}
                                                   18
